          Case 2:19-cr-00092-SWS Document 24 Filed 06/06/19 Page 1 of 5



Kerry J. Jacobson
Assistant United States Attorney
District of Wyoming
Wyoming State Bar No. 6-2966
P.O. Box 449
Lander, WY 82520
(307) 332-8195
kerry.jacobson@usdoj.gov


                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF WYOMING

 UNITED STATES OF AMERICA,

                        Plaintiff,

         v.                                                   Criminal No. 19-CR-92-S

 AUSTIN JAMES KELLY,

                        Defendant.


      GOVERNMENT’S NOTICE OF INTENT TO OFFER EXPERT TESTIMONY

       The United States hereby gives notice, pursuant to Fed. R. Crim. P. 16(a)(1)(G), of its

intent to offer and introduce expert testimony of the witnesses set forth herein.

                                      PROPOSED EXPERT

       Jay Johnson, Special Agent, Bureau of Alcohol, Tobacco, Firearms and Explosives

       Qualifications: Special Agent Johnson has been a special agent with the Bureau of

Alcohol, Tobacco, Firearms and Explosives since March 2000. Special Agent Johnson has

extensive training and experience regarding the identification, origin, and classification of firearms

and ammunition under the provisions of the federal firearms laws, including but not limited to,

                                                  1
          Case 2:19-cr-00092-SWS Document 24 Filed 06/06/19 Page 2 of 5



issues related to the interstate nexus of firearms and ammunition. Special Agent Johnson’s

qualifications are more fully set forth in his statement of qualifications which is attached hereto.

       Summary of Testimony:          Special Agent Johnson will essentially testify as to the

identification, location of manufacture, and subsequent transportation of the weapon/firearm

involved in the instant offense, including but not limited to the fact the weapon at issue in this case

is a firearm, as that term is defined under applicable federal law (Title 18 and Title 26), that it was

not manufactured in Wyoming, and was therefore transported in interstate commerce from another

state into the State of Wyoming.

                                          CONCLUSION

       Because the investigation in this criminal matter is ongoing and additional evidence may

be discovered requiring additional expert witness testimony, the United States reserves the right

to further supplement it’s notice of expert witness testimony pursuant to the continuing duty to

disclose pursuant to Fed. R. Crim. P. 16(a).

       Respectfully submitted this 6th day of June 2019.

                                               MARK A. KLAASSEN
                                               United States Attorney

                                       By:      /s/ Kerry J. Jacobson
                                               KERRY J. JACOBSON
                                               Assistant United States Attorney

                                 CERTIFICATE OF SERVICE

       This is to certify that on the 6th day of June 2019, I served a true and correct copy of the

foregoing upon counsel via the Court’s CM/ECF system.

                                                       /s/ Kate Mumford
                                               For the United States Attorney’s Office


                                                  2
          Case 2:19-cr-00092-SWS Document 24 Filed 06/06/19 Page 3 of 5



                                       STATEMENT                         OF QUALIFICATIONS


                                                      Jay S. Johnson                Special      Agent
                              Bureau of Alcohol Tobacco                              Firearms and Explosives

                                                                  Lander Wyoming



I Jay     S.   Johnson         hereby declare and state



1.   That       I    am employed              as        a    Special      Agent        with       the    Bureau        of Alcohol            Tobacco
     Firearms and Explosives                          ATF         and    its   predecessor            and have been so employed since

     March          2000.      As   a Special               Agent with         ATF        one of      my responsibilities             is   conducting

                                                                         alleged violations of the
     criminal                                                                                      Federal firearms laws.                                I
                      investigations           concerning

     have       acquired        knowledge                   and experience            as    to    firearms       and     ammunition and                the

     interstate        nexus of firearms and ammunition                                    due   to   investigations research                    records

     familiarity             conferring           with       other       experts training               teaching        and    certifications.           I



     prepare reports             and   official             correspondence                relating to       the identification             origin and

     classification            of    firearms               and    ammunition              under        the    provisions           of the        Federal

     firearms laws.



2.   That during the course of                         my     duties       I   have examined numerous firearms and rounds

     of        ammunition             for         the        purpose           of    determining               the     manufacturer               model

     caliber/gauge              and    serial           number           the    place       of manufacture              function           and    design

     and/or         status    as related to           the National             Firearms Act.



3.   That       I   have     contacted       the        ATF        National Tracing               Center on numerous                 occasions         and

     requested             firearms         traces           concerning             the     manufacture               and    interstate/intrastate


     shipment          of     firearms.           I    have       also    assisted         numerous           Federal       state    and     local     law

     enforcement agencies                   with firearm traces.



4.   That       I   have     had numerous contacts                       with       firearms dealers and manufacturers                           who   are

     Federal          firearms         licensees                  regarding          licensing          application           firearms           transfer

     acquisition             disposition               and        compliance              and    criminal        enforcement           matters         and

     continue         to     do so    as    part of          ATFs        liaison      with the        firearms industry.              In addition         I



     maintained              a Curio and Relic                    federal       firearm license             for six years and               as    a result

     maintained             an inventory              of firearms         collected.




5.   That       I   have received           formal training for law enforcement                                 personnel      in    both a general

     and       specific      nature as       it    pertains         to   the recognition              and     identification        of firearms and

     ammunition and                 their   place           of manufacture.               This training includes but                  is   not limited

     to   the following



               U.S. Air Force          Office           of Special Investigations                       Academy         Headquarters              Bolling

               AFB     Washington             D.C.
               U.S.   Air     Force     Office              of Special         Investigations               Protective      Service         Operations

               Anti-Terrorism          Course Bolling                    AFB        Washington           D.C.        and Winchester              Virginia




                                                                                                                                                         1
          Case 2:19-cr-00092-SWS Document 24 Filed 06/06/19 Page 4 of 5



             U.S.    Air Force Pararescue                Advanced Weapons                   Course Nellis Air Force Base Las

             Vegas Nevada
             U.S.     Air      Force       Office            of     Special      Investigations               War        and     Contingency

             Deployment         Tactical         Operations           Course Fort         Dix New            Jersey

             Criminal         Investigator            Training          Program         Federal        Law        Enforcement               Training

             Center Glynco            Georgia

             New     Agent Training              ATF     National            Academy Glynco Georgia
             Firearms Instructor           Training           Program           Federal     Law Enforcement                Training Center

             Glynco Georgia
             Firearms          Interstate         Nexus            Training           ATF           Firearms        Technology               Branch

             Martinsburg West Virginia
             Wyoming Army              National          Guard Cheyenne Wyoming


6.    During the training             at   the Firearms Interstate                    Nexus Training Course                 in   Martinsburg
      West         Virginia      I   personally              examined          the    ATF           Firearms Technology                    Branchs

      Reference        Collection which                 includes        approximately               10000    firearms.




7.    During        field     operations         with    the       U.S.       Air Force         I   personally toured            the        U.S.    Air

      Force        Threat     Museum             including           foreign     military firearms                  located      at       Nellis    Air

      Force Base         in Las      Vegas Nevada.                    Additionally          I   personally toured              the        Portuguese

      Judicial       Police     Training         Academy             and      their   firearms training facility                 near Lisbon

      Portugal.



8.    During         field    operations              with    ATF         I    personally           toured       the    following           firearms

      manufacturing            plants



             Freedom         Arms Freedom Wyoming
             Ballard    Arms Cody Wyoming
             Rock     River    Arms Cleveland                     Illinois

             E.D.M.     Arms         Hurricane Utah


9.    I   also      toured     the    Rock        Island          Armory        Rock      Island        Illinois        where         I    examined

      approximately 500               firearms on             display and the             Buffalo        Bill       Historical        Museum         in


      Cody         Wyoming where             I   examined approximately 500 firearms on                                  display.




10.   That     I   maintain      current         information            regarding       a historical         list      of licensed          U.S.    and

      foreign manufacturers                importers and distributors                       as well as           common        firearms proof

      marks        utilized   by numerous foreign                    countries.




11.   That     for    over     40    years        I    have       had   a     personal      interest        in   the    history           collection

      nomenclature             and sporting            and professional              use of firearms and ammunition.                          I    have

      also    accumulated            a personal          reference            library   of firearms and ammunition                            related


      publications           such     as   Gun          Traders           Guide    Gun Digest Flaydermans Guide to
      Antique        American         Firearms Blue Book                         of Gun Values Guns and Ammo and

      Shooting        Times     in   order to remain familiar with firearms and firearm trends.




                                                                                                                                                      2
            Case 2:19-cr-00092-SWS Document 24 Filed 06/06/19 Page 5 of 5



12.   That    I   am   currently the   ATF   Firearms Instructor Coordinator for the Lander               Satellite


      Office and       am   tasked   with the supervision   of   all   range activity and training to
                                                                                                      include

      the    teaching     of firearms safety     marksmanship           and   nomenclature   to   other    special

      agents.




                                                                       Jay S. Johnson

                                                                       Special Agent




                                                                                                                      3
